Citation Nr: 1635735	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease claimed as secondary to PTSD. 

3.  Entitlement to a rating higher than 30 percent for PTSD prior to January 1, 2012.  

4.  Entitlement to a rating higher than 50 percent for PTSD on and after January 1, 2012.  

5.  Entitlement to a total evaluation based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Polysubstance abuse is as likely as not secondary to the service connected PTSD.  

2.  Coronary artery disease is as likely as not secondary to the now service connected polysubstance abuse.  

3.  From February 24, 2011 to February 25, 2016, PTSD was manifested by occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  

4.  Since February 25, 2016, PTSD is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

5.  The Veteran is more likely than not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection on a secondary basis for polysubstance abuse are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection on a secondary basis for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  From February 24, 2011 to February 25, 2016, the criteria for a rating of 50 percent disabling, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015)  

4.  Since February 25, 2016, the criteria for a rating of 70 percent disabling, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015)  

5.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2011, November 2012 and December 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for polysubstance abuse and coronary artery disease.  He argues that he has been drinking alcohol and taking drugs as a way of coping with his PTSD and that his heart condition is related to the drinking and alcohol.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for polysubstance abuse and coronary artery disease.  To that end, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1 (m), 3.301(d).

The record contains somewhat conflicting evidence addressing the relationship between the Veteran's polysubstance abuse and his service connected PTSD.  
In the January 2013 VA examination, the VA examiner opined that the Veteran's polysubstance abuse was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected PTSD.  The VA examiner found that the Veteran's cocaine and heroin drug abuse, and ongoing marijuana and heavy nicotine abuse were his choices in life and that he could have chosen a different way of coping with PTSD, i.e. psychiatry help early on rather than resort to such harmful vices.  The examiner then noted that the Veteran continues to smoke marijuana and smoke cigarettes despite having had a heart attack in 2008 which shows his negligence in taking care of his own health.  This statement acknowledges that the Veteran's drug abuse was a coping mechanism for his PTSD, the fact that the examiner feels like the Veteran could have made other choices on how to cope is a personal judgment by the examiner, and does not change the fact that the examiner states that the drug abuse was a coping mechanism secondary to the PTSD.

Further, that the Veteran has presented competent and credible testimony that he began to drink alcohol excessively and use drugs after experiencing a traumatic event in service.  He has presented consistent testimony that he used drugs and drank alcohol excessively as a coping mechanism to deal with his PTSD.  The Board also finds the lay statements from family and friends discussing the Veteran's drug and alcohol problems following his separation from service persuasive.  

Here, the evidence regarding whether the Veteran's polysubstance abuse is related to his service connected PTSD supports the claim.  Although the January 2013 VA examiner suggests that the Veteran's polysubstance abuse is not secondary to his service connected PTSD because he could have found other ways to cope, the Board finds that his opinion does not appear to medically based.  Rather, the VA examiner's reasoning appears to be judgmental and not based on sound medical principles.  The Veteran's statements and the examiner's acknowledgement that the Veteran coped with his PTSD through substance abuse, in conjunction with the lay statements from family and friends place the evidence at least in equipoise.  Accordingly, the Board finds that service connection for polysubstance abuse is warranted as secondary to the service connected PTSD.  

In doing so, the Board also finds that service connection for coronary artery disease as secondary to polysubstance abuse is warranted.  In this regard, the Board notes that the January 2013 VA examiner opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service connected PTSD.  He noted, however, that coronary artery disease with a history of myocardial infraction and coronary artery bypass grafting in November 2008 is due to hypertension, hyperlipidemia, crack cocaine use of many years until 2005 including IV drug abuse from 1973 to 1975 with ongoing marijuana, heroin and heavy nicotine abuse.  All these risk factors at play, he stated, could easily contribute to and cause coronary artery disease and that PTSD by itself is an unlikely factor causing the coronary artery disease in the Veteran.  

In light of the VA opinion showing a likely relationship between the Veteran's coronary artery disease and his now service connected polysubstance abuse, the Board finds in favor of the claim.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for coronary artery disease as secondary to polysubstance abuse is also granted.  

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In an August 2011 rating decision, service connection for PTSD was granted.  The Veteran was granted an evaluation of 30 percent, effective February 24, 2011.  In a November 2013 rating decision, he was granted a rating of 50 percent for PTSD, effective January 1, 2012.  He appeals the initial ratings assigned.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a rating of 50 percent disabling for PTSD from February 24, 2011 to February 25, 2016 is warranted.  To that end, a 50 percent disability rating for PTSD is warranted where there is evidence of occupational and social impairment with reduced reliability and productivity.  Given the evidence discussed in the July 2011 and February 2012 VA examination reports, outpatient treatment records, the Veteran's lay statements and GAF scores ranging from 45-62 during this time, the Board finds that occupational and social impairment with reduced reliability and productivity due to PTSD is shown.  Hence, entitlement to a 50 percent rating for PTSD from February 24, 2011 to February 25, 2016 is granted.

Based on the evidence presented, however, the Board finds that a rating higher than 50 percent is not warranted from February 24, 2011 to February 25, 2016 as a disability picture contemplated by a 70 percent rating or higher under Diagnostic Code 9411 has not been demonstrated.  To that end, during this time, the Veteran remained married to his wife despite having some marital issues.  He reported having a strained relationship with his children but noted that he had a friend and he attended church with his wife once in a while.  The VA examinations disclosed that he was generally alert, cooperative and oriented.  There was no evidence of thought disorder, hallucinations, delusions, and/or homicidal ideation during this time.  Although he admitted to suicidal ideation during this period, such were shown to be without plan or intent.  His VA examinations and outpatient treatment records also revealed he had appropriate grooming and hygiene.  

The July 2011 VA examiner found that the Veteran's PTSD symptoms appeared to be moderate in severity.  The February 2012 VA examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  The above evidence is against a finding that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126 ), it is notable that for the period above the Veteran's GAF scores ranged from 45 to 62 which is indicative of mild to serious symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of no more than a 50 percent rating.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The Board has also considered the lay statements from family and friends discussing the Veteran's sleep impairment, anger problems, marriage issues, family issues, and social and occupational difficulties.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with reduced reliability and productivity during this period of time.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  Although the Veteran reports anger management problems, panic attacks, irritability, avoidance, sadness, hyperarousal and sleep impairment, and social and occupational impairment during this period, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.

The Board finds, however, that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is shown by the record since February 25, 2016.  In this regard, during his February 2016 hearing, the Veteran reported having daily nightmares, depression, daily anxiety, distrust of people, avoidance, frequent suicidal thoughts, anger problems, irritability, sleep impairment, difficulty with concentration and family discord on both sides.  

It is also noted that the July 2016 independent evaluation disclosed deficiencies in mood, judgment, family relations, and work or school.  Evaluation also showed persistent fears, grossly inappropriate behavior, depression affecting the ability to function independently, unprovoked hostility and irritability, intrusive recollection, an inability to establish maintain and effective relationships, past suicidal ideation, and a neglect for personal appearance and hygiene.  It was noted that his symptoms likely render him as a poor candidate for consistent or sustained employment and that his prognosis for significant improvement in the foreseeable future was poor.

As shown above, since February 25, 2016 there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence, however, is devoid of a showing of total occupational and social impairment.  While the Veteran reports martial issues, it is shown that he has been married for over 20 years.  Also, he reports having a good relationship with one of his four children and he reports having one friend.  The above demonstrates an ability to establish and maintain some effective relationships.  Furthermore, while he was noted to have grossly inappropriate behavior, there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucination; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; speech intermittently illogical, obscure, or irrelevant and/or any of the other symptoms of similar equivalence required for a total rating.

In sum, since February 25, 2016 the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that during this time there is occupational and social impairment in most areas.  The manifestations, however, even when accepted as credible, do not establish total occupational and social impairment. The Veteran's symptoms are not of such frequency, severity or duration to equate to total social and occupational impairment. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation.  

For the reasons set forth above, the Board finds in favor of a rating of 50 percent for PTSD from February 24, 2011 to February 25, 2016 and a rating of 70 percent for PTSD thereafter.  

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of his disabilities, including social and occupational limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for PTSD and now service connection is in effect for coronary artery disease and polysubstance abuse.  The evidence shows that the Veteran has not worked since 2008.  He attributes his inability to maintain employment to his heart and psychiatric disabilities.  In a July 2016 independent evaluation, Dr. K found that the Veteran's issues of depression, anxiety, alienation, mood swings, sleeplessness, distrust, flashback episodes, intermittent anger/rage and his intrusive thought patterns, are likely to render him as a poor candidate for "consist or sustained employment."  His prognosis for significant improvement in the foreseeable future was deemed poor.

Given the evidence discussed in the VA compensation examinations, the VA treatment records, the lay statements, the Veteran's statements and the July 2016 opinion of Dr. K, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for polysubstance abuse secondary to PTSD, is granted.  

Entitlement to service connection for coronary artery disease secondary to substance abuse, is granted.   

Entitlement to a rating of 50 percent for PTSD, but no higher, from February 24, 2011 to February 25, 2016 is granted.  

Entitlement to a rating of 70 percent for PTSD, but no higher, since February 25, 2016 is granted.  

Entitlement to a total evaluation based on individual unemployability due to service connected disabilities is granted.    




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


